 Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.1 Filed 09/10/21 Page 1 of 36




               UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


IMANI RINGGOLD-D’ABELL and
LA’SHANNA TAYLOR,

                    Plaintiffs,

      v.                                  Case No. 2:21-cv-12113

CITY OF TAYLOR, MICHIGAN;                 Hon.
JEFFREY ADAMISIN; NICHOLAS
SELLITTI; ANTHONY PAREDES;
THOMAS HAVERLOCK; and JAMES
PILCHAK,

                     Defendants.


                    COMPLAINT AND JURY DEMAND

     Plaintiffs Imani Ringgold-D’Abell and La’Shanna Taylor, through

their counsel, Salvatore Prescott Porter & Porter, PLLC, bring this

complaint against the City of Taylor, Michigan and its police officers,

Jeffrey    Adamisin,    Nicholas   Sellitti,   Anthony   Paredes,   Thomas

Haverlock, and James Pilchak. In support of their complaint, Plaintiffs

state as follows:




                                      1
 Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.2 Filed 09/10/21 Page 2 of 36




                              Introduction

       1.   On September 13, 2019, a little girl who was supposed to be

at her dentist appointment sat quietly in the backseat of her parents’ car

while her father’s body was violently thrust against the outside of her

seat’s window. Over the next few minutes, the child would hear her father

cry out as electric currents repeatedly shocked his body mere feet from

where she sat alone, while an officer gripped her sobbing mother, who

was screaming, “Stop! My daughter’s in the car!”

       2.   The genesis of this traumatic scene was a paperwork snafu.

Plaintiff Imani Ringgold-D’Abell had a temporary paper driver’s license

while he awaited the permanent replacement that had not yet arrived,

and the temporary tag on his car had detached during a car wash. But in

lieu of accepting documentation and an explanation from Mr. Ringgold-

D’Abell, who is a young Black man, Defendant Lieutenant Jeffrey

Adamisin decided to arrest him, even after the officer had already

confirmed that Mr. Ringgold-D’Abell’s vehicle was in fact registered to

him.

       3.   Four other officers arrived to assist with Adamisin’s arrest of

Mr. Ringgold-D’Abell for being without a permanent hardcopy of his



                                     2
 Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.3 Filed 09/10/21 Page 3 of 36




driver’s license. The five police officers brought Mr. Ringgold-D’Abell out

of his vehicle to arrest him, and with no provocation, escalated the

encounter to violence. Mr. Ringgold-D’Abell—encircled by the officers

who far outnumbered him—was ultimately tased multiple times and

suffered blows to his body, including an officer’s punches to his stomach

while another held his torso in place.

      4.    During that time, Ms. Taylor, alarmed at the unprovoked

assault on her partner, peacefully exited the vehicle. But officers

aggressively pushed her back to the passenger seat with needless force

and painfully restrained her arms. Ms. Taylor, exclaiming concern for her

child, was handcuffed and put in a police car, while her daughter

remained in the vehicle alone.

      5.    Mr. Ringgold-D’Abell was arrested and charged with traffic

violations and the misdemeanor offense of interference with police

authority. In support of the latter charge, officers falsely claimed in police

reports that Mr. Ringgold-D’Abell had been actively resisting arrest.

      6.    What happened to Plaintiffs is no aberration. The Taylor

Police Department’s officers—including many of those involved in the

assaults against Plaintiffs—have routinely used excessive force in the



                                      3
 Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.4 Filed 09/10/21 Page 4 of 36




past, particularly against people of color. Yet the City of Taylor has a

custom of acquiescing to this practice and failed adequately to train and

supervise its officers on the constitutional use of force.

     7.      Plaintiffs now bring this action to vindicate their civil rights

under 42 U.S.C. § 1983, including claims that the officers used excessive

force and unlawfully seized them in violation of their Fourth and

Fourteenth Amendment rights and that the City of Taylor is subject to

municipal liability for its policies and customs that caused the

deprivation of their rights. Plaintiffs also bring claims against the officers

under Michigan state law, including assault and battery, false arrest,

and intentional infliction of emotional distress. Mr. Ringgold-D’Abell

brings individual federal and state claims against the officers for

maliciously prosecuting him and failing to intervene in the excessive

force used against him.

                                  Parties

     8.      Plaintiff Imani Ringgold-D’Abell is a resident and citizen of

Wisconsin.

     9.      Plaintiff La’Shanna Taylor is a resident and citizen of

Michigan.



                                       4
 Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.5 Filed 09/10/21 Page 5 of 36




      10.   Defendant City of Taylor is a municipal corporation organized

under the laws of the State of Michigan.

      11.   Upon information and belief, Defendants Jeffrey Adamisin,

Nicholas Sellitti, Anthony Paredes, Thomas Haverlock, and James

Pilchak, referred to in this Complaint as the “Defendant Officers,” are

residents and citizens of Michigan.

      12.   The Defendant Officers were at all relevant times acting

under the color of state law and in the course of and within the scope of

their employment as police officers of the City of Taylor. The Defendant

Officers are sued in their official and individual capacities.

                         Jurisdiction and Venue

      13.   This Court has subject-matter jurisdiction over the federal

claims under 28 U.S.C. § 1331 (federal-question jurisdiction) and 28

U.S.C. § 1343(a) (civil-rights jurisdiction). The Court has supplemental

jurisdiction over the state-law claims under 28 U.S.C. § 1367(a).

      14.   Venue is proper under 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to Plaintiffs’ claims occurred

within this judicial district.




                                      5
 Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.6 Filed 09/10/21 Page 6 of 36




                                   Facts

     15.   In September 2019, Plaintiff Imani Ringgold-D’Abell was

enjoying his time as a young father in Michigan with his partner,

Plaintiff La’Shanna Taylor, and their three-year-old daughter, having

just relocated from his home in Illinois to be closer to Ms. Taylor’s family.

     16.   A few months earlier, Mr. Ringgold-D’Abell had purchased a

used Audi SUV to get around in Michigan. He received a Temporary

Registration Permit that would last 90 days, until September 27, 2019.

     17.   Inconveniently, Mr. Ringgold-D’Abell misplaced his driver’s

license. Although Mr. Ringgold-D’Abell kept a picture of his driver’s

license on his cell phone to ensure that it was always with him, he went

to the Illinois Department of Motor Vehicles and ordered a replacement

for the physical license. The Illinois Department of Motor Vehicles

provided Mr. Ringgold-D’Abell with a temporary paper driver’s license to

use for identification until the permanent card arrived in the mail.

     18.   Not long after, a Michigan state police officer pulled Mr.

Ringgold-D’Abell over in a routine traffic stop. Mr. Ringgold-D’Abell

displayed his paper driver’s license and explained that he had temporary




                                      6
 Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.7 Filed 09/10/21 Page 7 of 36




registration on his vehicle. With little fanfare, the officer accepted Mr.

Ringgold-D’Abell’s explanation and issued no citation.

The Initial Stop

     19.   On the morning of September 13, 2019, Plaintiffs were taking

their daughter to the dentist in Mr. Ringgold-D’Abell’s vehicle. Mr.

Ringgold-D’Abell’s replacement driver’s license still had not arrived, but

he carried with him the temporary paper license and the photo of his old

Illinois license. The temporary registration was still active on Mr.

Ringgold-D’Abell’s car, but the flimsy temporary tag that had been

hanging where the permanent license plate would soon go had been

swept away in a car wash. Mr. Ringgold-D’Abell had paperwork reflecting

his license plate number on hand.

     20.   Defendant Jeffrey Adamisin, a lieutenant with the Taylor

Police Department, was on duty in a police car when he saw Plaintiffs

drive by as the family made their way to the dentist’s office. Lieutenant

Adamisin activated his police car’s lights, signaling to Mr. Ringgold-

D’Abell to pull over and stop. Mr. Ringgold-D’Abell immediately pulled

over and stopped his car.




                                     7
 Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.8 Filed 09/10/21 Page 8 of 36




      21.   Lieutenant Adamisin exited the police car and approached the

driver’s side of Mr. Ringgold-D’Abell’s vehicle. Mr. Ringgold-D’Abell was

in the driver’s seat, with Ms. Taylor next to him and their daughter

sitting directly behind him. Lieutenant Adamisin asked Mr. Ringgold-

D’Abell for his driver’s license and registration. Mr. Ringgold-D’Abell

showed the officer the photo of his Illinois driver’s license and provided

him with the car’s license plate number, explaining that the temporary

tag detached during a car wash. Mr. Ringgold-D’Abell also had his

temporary paper driver’s license, but Lieutenant Adamisin did not ask to

see it.

      22.   Lieutenant Adamisin returned to his police car and radioed

for backup. Lieutenant Adamisin offered no explanation for why backup

was needed. Four officers from the Taylor Police Department—Nicholas

Sellitti, Anthony Paredes, Thomas Haverlock, and James Pilchak—

arrived on the scene in response, all in police cars with their lights

flashing.

      23.   Officers Paredes and Pilchak exited their police cars and

approached Lieutenant Adamisin, who was sitting in his car checking the

information Mr. Ringgold-D’Abell had provided. Lieutenant Adamisin



                                     8
 Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.9 Filed 09/10/21 Page 9 of 36




expressed surprise that the plate number Mr. Ringgold-D’Abell provided

was in fact registered to Mr. Ringgold-D’Abell. Officer Pilchak also

expressed shock that Mr. Ringgold-D’Abell owned the Audi he was

driving and had supplied correct information to Lieutenant Adamisin.

     24.   Officer Pilchak then said, “I’m guessing he’s suspended,”

speculating that Mr. Ringgold-D’Abell’s driver’s license was not active

and in good standing. That conjecture was wrong—Mr. Ringgold-

D’Abell’s driving privileges were not suspended.

     25.   Even though Mr. Ringgold-D’Abell had promptly and

cooperatively provided correct information about his active Illinois

driver’s license and was carrying official documentation provided by the

Illinois Department of Motor Vehicles, Lieutenant Adamisin decided to

arrest him for failure to carry a driver’s license.

The Arrest and Assault

     26.   The Defendant Officers approached the vehicle, where

Plaintiffs were sitting patiently waiting for the traffic stop to resolve so

they could get their daughter to her appointment. Officer Paredes told

Mr. Ringgold-D’Abell to turn the car off. Mr. Ringgold-D’Abell asked why.

When Officer Paredes said that it was because he did not have an ID on



                                      9
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.10 Filed 09/10/21 Page 10 of 36




him, Mr. Ringgold-D’Abell again attempted to show his paperwork,

explaining that he had ordered a new permanent card from Illinois.

     27.   Officer Paredes opened the car door, reached inside, and

grabbed Mr. Ringgold-D’Abell’s wrist, telling him to step out of the car.

Mr. Ringgold-D’Abell quickly responded, “Alright, I’m coming!” Officer

Paredes maintained his grip on Mr. Ringgold-D’Abell’s left arm and

pulled him out of the car. The four other Defendant Officers formed a

circle around Mr. Ringgold-D’Abell, standing close to him.

     28.   When Officer Paredes abruptly pulled him out of the car, Mr.

Ringgold-D’Abell was holding a lit cigarette. Officer Sellitti seized Mr.

Ringgold-D’Abell’s right arm, in an apparent effort either to take the

cigarette or to handcuff him, while Officer Paredes continued to hold onto

Mr. Ringgold-D’Abell’s left arm. Mr. Ringgold-D’Abell remained calm and

offered no resistance. Lieutenant Adamisin then rushed forward and

violently shoved Mr. Ringgold-D’Abell’s body against the side of the car,

pressing his chest against the window where Plaintiffs’ young daughter

was sitting. The other Defendant Officers piled on, with Lieutenant

Adamisin, Officer Paredes, and Officer Sellitti forcefully grabbing at Mr.

Ringgold-D’Abell’s body as it was firmly held against the vehicle.



                                     10
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.11 Filed 09/10/21 Page 11 of 36




      29.   Ms. Taylor was scared by the situation’s sudden turn to

violence, particularly in front of her little girl. She stepped out of the

vehicle but did nothing to interfere with the violence ensuing. Officers

Haverlock and Pilchak approached Ms. Taylor, forcefully pushing her

back to the passenger’s seat. Once the officers had Ms. Taylor back at the

car, Officers Haverlock and Pilchak aggressively and painfully restrained

Ms. Taylor’s arms, causing her to exclaim—“Stop! You’re hurting me!”

and “Stop! My daughter’s in the car!” Officers Haverlock and Pilchak

handcuffed Ms. Taylor. Officer Pilchak took Ms. Taylor behind the family

vehicle before eventually placing her in a police car, all the while

separating Ms. Taylor from her young daughter as the child witnessed

the traumatic scene unfolding outside the car window.

      30.   Meanwhile, Officer Paredes held Mr. Ringgold-D’Abell from

behind in a bear hug, immobilizing him as Officer Sellitti began punching

Mr. Ringgold-D’Abell directly in the stomach with a closed fist and

Lieutenant Adamisin held onto Mr. Ringgold-D’Abell’s body.

      31.   With three sets of hands pulling him in multiple directions,

Mr.   Ringgold-D’Abell     stumbled    forward.    Lieutenant     Adamisin

instructed, “Taser him.” Officer Sellitti finally let go, and—though



                                      11
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.12 Filed 09/10/21 Page 12 of 36




Lieutenant Adamisin and Officer Paredes continued their grip—Mr.

Ringgold-D’Abell was able to almost get his bearings, saying, “Alright!”

Officers Sellitti and Paredes unholstered their taser guns. Lieutenant

Adamisin again violently pushed Mr. Ringgold-D’Abell back to the side

of the car, and Mr. Ringgold-D’Abell, whose belly was pressed against the

vehicle, raised his hands above his head in hopes of deescalating the

inexplicable violence that had just ensued.

     32.   As Mr. Ringgold-D’Abell said “Alright!” and stood with his

hands in the air, stomach flat against the vehicle, with Lieutenant

Adamisin pinning him in place—Officer Sellitti discharged his taser,

lodging probes into Mr. Ringgold-D’Abell’s skin and sending painful

electric currents through his body.

     33.   Lieutenant Adamisin and Officer Paredes briefly removed

their hands from Mr. Ringgold-D’Abell after he was tased. One of the

Defendant Officers yelled, “Get on the ground!” and Mr. Ringgold-

D’Abell, eager to comply and end the assault, replied, “Okay!” But as Mr.

Ringgold-D’Abell made his way to the ground to obey the Defendant

Officers’ command, Officer Sellitti discharged his taser gun again,




                                      12
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.13 Filed 09/10/21 Page 13 of 36




shocking Mr. Ringgold-D’Abell for the second time. Mr. Ringgold-D’Abell

said, “Alright!” and dropped to his knees.

     34.   Officer Sellitti moved forward and forcefully shoved Mr.

Ringgold-D’Abell’s torso to the ground. What followed was Mr. Ringgold-

D’Abell—on the ground and far outnumbered by the Defendant Officers

who stood over him—continuing to be tased as he did nothing but attempt

to obey the officers’ commands.

     35.    Once pushed to the ground, Mr. Ringgold-D’Abell lay on his

back as Officer Sellitti stood immediately over him, with the taser gun

threateningly pointed at Mr. Ringgold-D’Abell, and Officer Paredes

grabbed onto Mr. Ringgold-D’Abell’s arm. Mr. Ringgold-D’Abell held his

hands out but close to his chest, attempting to show his continued efforts

to comply with the officers’ demands. Officer Sellitti was yelling at Mr.

Ringgold-D’Abell to get on his belly, and Mr. Ringgold-D’Abell begged to

be able to do so, saying, “Let me turn around!”

     36.   After Officer Paredes released his grip, Mr. Ringgold-D’Abell

turned over onto his stomach. Officer Sellitti held his taser gun pressed

directly against Mr. Ringgold-D’Abell’s back, and Defendant Officers

shouted at Mr. Ringgold-D’Abell to put his hands behind his back. Right



                                     13
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.14 Filed 09/10/21 Page 14 of 36




away, Officer Paredes took hold of one of Mr. Ringgold-D’Abell’s arms,

pulling it at an angle behind Mr. Ringgold-D’Abell’s torso. Before Mr.

Ringgold-D’Abell had even a split second to try to dislodge his other arm,

which was awkwardly placed under his bodyweight, Officer Sellitti

discharged his taser gun, this time with the gun flush to Mr. Ringgold-

D’Abell’s body.

     37.   The jolt of pain caused Mr. Ringgold-D’Abell to flip over onto

his back, with Officer Paredes still holding onto his arm. Defendant

Officers yelled, “Put your hands behind your back!” and Mr. Ringgold-

D’Abell repeatedly exclaimed why he could not—“He’s holding my hand!”

A Defendant Officer told Mr. Ringgold-D’Abell to get back on his stomach,

and Mr. Ringgold-D’Abell responded that he was trying to.

     38.   Officer Haverlock rolled Mr. Ringgold-D’Abell onto his belly,

pinned Mr. Ringgold-D’Abell under his knee, and used two hands to push

Mr. Ringgold-D’Abell’s face into the concrete below him. As Officer

Haverlock and Officer Paredes held Mr. Ringgold-D’Abell down, Officer

Sellitti continued to hold his taser gun to Mr. Ringgold-D’Abell’s back,

shouting, “You’re going to get it again!”




                                     14
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.15 Filed 09/10/21 Page 15 of 36




     39.    Officer Paredes handcuffed Mr. Ringgold-D’Abell while he

remained on the ground, and Officers Haverlock and Sellitti took Mr.

Ringgold-D’Abell to Lieutenant Adamisin’s police car.

The Immediate Aftermath

     40.    While Mr. Ringgold-D’Abell sat in the police car, in disbelief

over the assault he had just suffered, the Defendant Officers discussed

what had just happened. Officer Haverlock said that he was worried the

altercation had ruined his new tattoo. Officer Sellitti bemoaned the fact

that he was going to need two new cartridges for his taser gun.

     41.    The Defendant Officers searched Mr. Ringgold-D’Abell’s

vehicle, finding nothing but candy. An officer asked Mr. Ringgold-

D’Abell, “You got a candy smuggling ring or something?” Mr. Ringgold-

D’Abell responded that he was selling candy as a fundraiser for his

daughter.

     42.    While searching Plaintiffs’ vehicle, Lieutenant Adamisin

confirmed to Officer Pilchak that Mr. Ringgold-D’Abell did in fact have a

valid temporary license.

     43.    Finally—after Plaintiffs’ young daughter had spent about ten

minutes in the family car alone, witnessing her father being beaten and



                                     15
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.16 Filed 09/10/21 Page 16 of 36




electrocuted and her mother handcuffed, sobbing, and crying out for

her—the Defendant Officers released Ms. Taylor, who immediately made

her way to comfort her daughter.

     44.     Ms. Taylor later walked back over to the Defendant Officers

to ask for their names, knowing that what the family had just suffered

was unjust, and was told the officers’ names would be in the police report.

When Ms. Taylor walked away, one officer said, “Are you going to rearrest

her?” and another said, “Should’ve just arrested her.” Someone then

asked, “What’s her problem?” and Officer Haverlock replied, “We were

being mean to her boyfriend.”

     45.     Glancing around at the elegant houses lining the quiet street

in which a Black man had just been pulled over, beaten, and tased for

lacking a plastic copy of his valid driver’s license, an officer lamented:

“It’s too bad. It’s a nice neighborhood.”

Mr. Ringgold-D’Abell’s Prosecution

     46.     Lieutenant Adamisin issued Mr. Ringgold-D’Abell citations

for speeding, lacking proof of insurance, a registration and/or plate

violation, failing to display a valid license, and interfering with police

authority.



                                      16
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.17 Filed 09/10/21 Page 17 of 36




     47.   Mr. Ringgold-D’Abell was booked into the Taylor Police

Department’s jail, where he spent three days before posting bond and

being released on pretrial conditions.

     48.   Lieutenant Adamisin and Officer Sellitti wrote police reports

about Mr. Ringgold-D’Abell’s arrest that contained intentionally false

statements, including that Mr. Ringgold-D’Abell had refused to obey the

Defendant Officers’ orders and was actively resisting arrest.

     49.    Wayne County prosecutors charged Mr. Ringgold-D’Abell

with the violations listed in the citations issued by Lieutenant Adamisin.

     50.   The prosecutors offered to dismiss the criminal charges

against Mr. Ringgold-D’Abell if he agreed to release civil claims Mr.

Ringgold-D’Abell may have in connection with his arrest. Mr. Ringgold-

D’Abell declined the offer.

     51.   Charges against Mr. Ringgold-D’Abell remain pending.

Plaintiffs’ Injuries

     52.   Mr. Ringgold-D’Abell experienced excruciating physical pain

during and after the assault. The encounter left him in a neck brace with

bruising and scabs on his face where his skin was scraped against the

concrete, pain in his upper back and neck from the contorted positions in



                                     17
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.18 Filed 09/10/21 Page 18 of 36




which the Defendant Officers held him, and bleeding from holes in his

body where the taser probes had entered to deliver their shock.

     53.   When Mr. Ringgold-D’Abell was booked into the Taylor Police

Department’s jail, he was bleeding from his face and head. But Mr.

Ringgold-D’Abell’s pleas for medical attention were initially ignored until

he was finally permitted to see a doctor. The doctor offered Mr. Ringgold-

D’Abell costly imaging tests that he could not afford, and Mr. Ringgold-

D’Abell had to go without them. Mr. Ringgold-Abell sought and received

treatment for his wounds upon release from the jail, including, at the

advice of a physician, a tetanus shot to protect against a potential

bacterial infection caused by his face being pressed into concrete.

     54.   Plaintiffs also endured severe emotional distress. The

experience branded in Plaintiffs a lesson that those sworn to serve and

protect would do neither for them. Mr. Ringgold-D’Abell received mental-

health treatment for trauma stemming from the Defendant Officers’

assault on him, including a joint session with his daughter and Ms.

Taylor. Plaintiffs continue to harbor concern about the developmental

impact of the traumatic event on their young daughter, who to this day

initiates discussion about the Defendant Officers’ attack on her parents.



                                     18
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.19 Filed 09/10/21 Page 19 of 36




And the assault also strained Plaintiffs’ relationship as the two struggled

to deal with the fallout.

     55.   The Defendant Officers caused Plaintiffs financial harm that

altered their quality of life. Mr. Ringgold-D’Abell incurred medical costs,

fees for his impounded vehicle, legal bills, and insurance costs, and, at

the same time, the injuries that Mr. Ringgold-D’Abell sustained in the

assault prevented him from working for weeks. The combined effect was

that Mr. Ringgold-D’Abell was unable to keep his vehicle, and without

transportation, he was forced to move home to live with his father. Ms.

Taylor also had to take time off to care for her daughter, who was crying

at night for days after witnessing the assault on her parents.

“Welcome to Taylor”: The City of Taylor’s Policy and Custom of
Using Excessive Force

     56.   Plaintiffs’ experience of being subjected to excessive force at

the hands of the Taylor Police Department was not an anomaly.

     57.   The Taylor Police Department has a policy and practice of

using excessive force, and while it regularly trains its officers about

deploying force, the Department fails adequately to train and supervise

them about using force in a manner that complies with constitutional

requirements.


                                     19
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.20 Filed 09/10/21 Page 20 of 36




     58.   The following are just a few examples of prior instances of

Taylor police officers using force against citizens—often Black citizens—

who posed no threat and provided no provocation:

        a. In November 2014, Taylor police officers performed a traffic

           stop on Individual ST, a Black man. Officers yanked

           Individual ST out of his car and tased him multiple times.

           Officers, including Defendant Anthony Paredes, also beat

           Individual ST. Individual ST posed no threat of harm or flight,

           having done nothing but ask the reason for being stopped.

        b. In March 2015, a Taylor police officer performed a traffic stop

           on Individual JN. Individual JN asked why she was pulled

           over. The police officer forcefully slammed Individual JN

           against a car, while she was handcuffed, and hit her. Other

           Taylor    police   officers—including     Defendant     Nicholas

           Sellitti—ordered Individual JN’s passenger, Individual ML,

           out of the vehicle. The officers beat Individual ML.

        c. In May 2015, Taylor police officers—including Defendant

           Officers James Pilchak and Nicholas Sellitti—confronted two

           men in friendly conversation in a Walgreens parking lot. The



                                     20
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.21 Filed 09/10/21 Page 21 of 36




           officers threw both men to the ground and hit, kicked, and

           dragged one of them.

        d. In March 2016, Taylor police officers performed a traffic stop

           on Individual CM, a Black man. Officers repeatedly punched

           Individual CM, kneed him, and tased him. The assault was

           captured on video.

        e. In April 2016, Taylor police officers performed a traffic stop

           on Individual CJ, a Black man. Individual CJ wanted to know

           why he was pulled over. In response—and with no provocation

           or threat of harm or flight from Individual CJ—officers

           shattered Individual CJ’s window, forcibly extracted him from

           the car, and choked him until he blacked out. The assault was

           captured on video.

        f. In February 2019, Taylor police officers—including Defendant

           Nicholas Sellitti—performed a traffic stop on a vehicle in

           which Individual JB was a passenger. The officers knocked

           Individual JB to the ground, kicked him, and punched him.

     59.   The Department knew of these and other instances of Taylor

police officers repeatedly using force unjustified by resistance or



                                     21
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.22 Filed 09/10/21 Page 22 of 36




provocation, having been made aware of these incidents through avenues

including litigation and media coverage. The Department was therefore

on notice that its training procedures, policies, and supervision with

respect to the use of force were inadequate and likely to continue causing

constitutional injuries. In fact, the Taylor Police Department knew that

nearly all of the Defendant Officers who assaulted Plaintiffs had

previously used excessive force.

     60.   Despite having been made aware of its insufficient policies

and practices on the constitutional use of force, the Taylor Police

Department failed to take corrective action but rather acquiesced to its

officers’ continued unconstitutional use of force. In doing so, the

Department was deliberately indifferent to the known and obvious need

for policy changes to prevent such constitutional injuries.

     61.   A more recent case is also illustrative. In April 2020, seven

Taylor police officers pulled Individual BM over. Individual BM put his

hands in the air, but officers forcibly extracted him from the car, punched

him, and tased him when he was physically unable to get his arms free

to be handcuffed. In a statement reminiscent of Jim Crow, an officer was

caught on camera telling Individual BM, “Welcome to Taylor.”



                                     22
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.23 Filed 09/10/21 Page 23 of 36




                             Count I
                         Excessive Force
    42 U.S.C. § 1983 – Fourth and Fourteenth Amendments
                Plaintiff Imani Ringgold-D’Abell
 Against Defendants Adamisin, Sellitti, Paredes, and Haverlock

     62.   Plaintiffs incorporate by reference the facts alleged above.

     63.   Mr. Ringgold-D’Abell posed no threat to the Defendant

Officers’ safety. Nor did Mr. Ringgold-D’Abell actively resist arrest or

attempt to evade arrest at any time.

     64.   Defendants Adamisin, Sellitti, Paredes, and Haverlock used

excessive force against Mr. Ringgold-D’Abell without just cause,

including by repeatedly tasing him, striking him, and putting pressure

on his body while he was in a prone position.

     65.   The acts deprived Mr. Ringgold-D’Abell of his rights under the

Fourth and Fourteenth Amendments to the United States Constitution.

     66.   The excessive force Defendants Adamisin, Sellitti, Paredes,

and Haverlock deployed was objectively unreasonable and intentional,

undertaken with malice and knowing disregard for Mr. Ringgold-

D’Abell’s clearly established constitutional rights.

     67.   Defendants Adamisin, Sellitti, Paredes, and Haverlock acted

under the color of state law.



                                     23
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.24 Filed 09/10/21 Page 24 of 36




     68.   The excessive force used by Defendants Adamisin, Sellitti,

Paredes, and Haverlock directly and proximately caused Mr. Ringgold-

D’Abell to be injured and his constitutional rights to be violated.

                              Count II
                        Failure to Intervene
      42 U.S.C. § 1983 – Fourth and Fourteenth Amendments
                  Plaintiff Imani Ringgold-D’Abell
                   Against All Defendant Officers

     69.   Plaintiffs incorporate by reference the facts alleged above.

     70.   The Defendant Officers knew or had reason to know that their

fellow officers were using excessive force against Mr. Ringgold-D’Abell

and had both the reasonable opportunity and means to intervene.

     71.   The Defendant Officers failed to intervene in the excessive

force used against Mr. Ringgold-D’Abell.

     72.   The failure to intervene deprived Mr. Ringgold-D’Abell of his

rights under the Fourth and Fourteenth Amendments to the United

States Constitution.

     73.   The Defendant Officers’ failure to intervene was objectively

unreasonable and intentional, undertaken with malice and knowing

disregard for Mr. Ringgold-D’Abell’s clearly established constitutional

rights.



                                     24
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.25 Filed 09/10/21 Page 25 of 36




     74.   The Defendant Officers acted under the color of state law.

     75.   The Defendant Officers’ failure to intervene directly and

proximately caused Mr. Ringgold-D’Abell to be injured and his

constitutional rights to be violated.

                              Count III
                  Unlawful Seizure & False Arrest
      42 U.S.C. § 1983 – Fourth and Fourteenth Amendments
                  Plaintiff Imani Ringgold-D’Abell
                   Against All Defendant Officers

     76.   Plaintiffs incorporate by reference the facts alleged above.

     77.   The Defendant Officers falsely arrested Mr. Ringgold-D’Abell,

having placed him under arrest with no probable cause to believe he

committed any crime.

     78.   The     Defendant     Officers’   actions    were     objectively

unreasonable and intentional, undertaken with malice and knowing

disregard for Mr. Ringgold-D’Abell’s clearly established constitutional

rights.

     79.   The acts deprived Mr. Ringgold-D’Abell of his rights under the

Fourth and Fourteenth Amendments to the United States Constitution.

     80.   The Defendant Officers acted under the color of state law.




                                        25
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.26 Filed 09/10/21 Page 26 of 36




     81.   The Defendant Officers’ actions directly and proximately

caused Mr. Ringgold-D’Abell to be injured and his constitutional rights

to be violated.

                              Count IV
                       Malicious Prosecution
      42 U.S.C. § 1983 – Fourth and Fourteenth Amendments
                  Plaintiff Imani Ringgold-D’Abell
            Against Defendants Adamisin and Sellitti

     82.   Plaintiffs incorporate by reference the facts alleged above.

     83.   Mr. Ringgold-D’Abell was criminally prosecuted, even though

no probable cause existed to support the charges.

     84.   Defendants Adamisin and Sellitti made, influenced, and

participated in the decision to prosecute Mr. Ringgold-D’Abell without

probable cause, including by making intentionally false statements in

police reports.

     85.   As a consequence of the prosecution, Mr. Ringgold-D’Abell

was deprived of his liberty beyond the initial seizure, including the

imposition of pretrial release conditions.

     86.   The acts of Defendants Adamisin and Sellitti were objectively

unreasonable and intentional, undertaken with malice and knowing




                                     26
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.27 Filed 09/10/21 Page 27 of 36




disregard for Mr. Ringgold-D’Abell’s clearly established constitutional

rights.

     87.     The acts deprived Mr. Ringgold-D’Abell of his rights under the

Fourth and Fourteenth Amendments to the United States Constitution.

     88.     Defendants Adamisin and Sellitti acted under the color of

state law.

     89.     The acts of Defendants Adamisin and Sellitti directly and

proximately caused Mr. Ringgold-D’Abell to be injured and his

constitutional rights to be violated.

                           Count V
                     Assault and Battery
                     State Common Law
               Plaintiff Imani Ringgold-D’Abell
 Against Defendants Adamisin, Sellitti, Paredes, and Haverlock

     90.     Plaintiffs incorporate by reference the facts alleged above.

     91.     Defendants Adamisin, Sellitti, Paredes, and Haverlock

harmfully and offensively touched Mr. Ringgold-D’Abell’s body, including

by repeatedly tasing him and striking his body without just cause, i.e.,

when he was not resisting.

     92.     Defendants Adamisin, Sellitti, Paredes, and Haverlock acted

intentionally and maliciously.



                                        27
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.28 Filed 09/10/21 Page 28 of 36




     93.   Defendants Adamisin, Sellitti, Paredes, and Haverlock

directly and proximately caused Mr. Ringgold-D’Abell to be injured.

                              Count VI
                             False Arrest
                              State Law
                  Plaintiff Imani Ringgold-D’Abell
                   Against All Defendant Officers

     94.   Plaintiffs incorporate by reference the facts alleged above.

     95.   The Defendant Officers falsely arrested Mr. Ringgold-D’Abell,

having placed him under arrest with no probable cause to believe he

committed any crime.

     96.   The Defendant Officers acted intentionally and maliciously.

     97.   The Defendant Officers directly and proximately caused Mr.

Ringgold-D’Abell to be injured.

                             Count VII
                      Malicious Prosecution
                       State Common Law
                 Plaintiff Imani Ringgold-D’Abell
             Against Defendants Adamisin and Sellitti

     98.   Plaintiffs incorporate by reference the facts alleged above.

     99.   Mr. Ringgold-D’Abell was criminally prosecuted even though

no probable cause existed to support the charges.

     100. Defendants Adamisin and Sellitti made, influenced, and

participated in the decision to prosecute Mr. Ringgold-D’Abell without

                                     28
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.29 Filed 09/10/21 Page 29 of 36




probable cause, including by making intentionally false statements in

police reports.

     101. As a consequence of the prosecution, Mr. Ringgold-D’Abell

was deprived of his liberty beyond the initial seizure, including the

imposition of pretrial release conditions.

     102. Defendants Adamisin and Sellitti acted intentionally and

maliciously.

     103. Defendants Adamisin and Sellitti directly and proximately

caused Mr. Ringgold-D’Abell to be injured.

                             Count VIII
            Intentional Infliction of Emotional Distress
                        State Common Law
                 Plaintiff Imani Ringgold-D’Abell
                  Against All Defendant Officers

     104. Plaintiffs incorporate by reference the facts alleged above.

     105. The Defendant Officers engaged in extreme and outrageous

conduct against Mr. Ringgold-D’Abell, including subjecting him to severe

physical pain by tasing him and striking his body without provocation or

legal cause in the view of his young daughter.

     106. The Defendant Officers acted intentionally, maliciously, and

with knowing disregard for the risk of injury to Mr. Ringgold-D’Abell.



                                     29
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.30 Filed 09/10/21 Page 30 of 36




     107. The Defendant Officers’ conduct directly and proximately

caused Mr. Ringgold-D’Abell’s injuries, including severe emotional

distress.

                              Count IX
                     Monell Municipal Liability
      42 U.S.C. § 1983 – Fourth and Fourteenth Amendments
                           Both Plaintiffs
           Against Defendant City of Taylor, Michigan

     108. Plaintiffs incorporate by reference the facts alleged above.

     109. Defendant City of Taylor has a custom of permitting and

acquiescing to the use of excessive force.

     110. Defendant City of Taylor has been put on notice that its use-

of-force training is inadequate and likely to lead to constitutional injuries

by the repeated occurrences of the unconstitutional use of force by its

officers, but Defendant has nevertheless failed to adequately train and

supervise its police officers on the constitutional use of force.

     111. Defendant City of Taylor’s actions and omissions were taken

deliberately and with reckless disregard for clearly established

constitutional rights.




                                      30
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.31 Filed 09/10/21 Page 31 of 36




     112. Defendant City of Taylor’s policies and customs were the

moving force behind Plaintiffs’ injuries and the violations of their

constitutional rights.

                               Count X
                          Excessive Force
      42 U.S.C. § 1983 – Fourth and Fourteenth Amendments
                     Plaintiff La’Shanna Taylor
            Against Defendants Haverlock and Pilchak

     113. Plaintiffs incorporate by reference the facts alleged above.

     114. Ms. Taylor posed no threat to the Defendant Officers’ safety.

Nor did Ms. Taylor actively resist arrest, attempt to evade arrest, or

attempt to interfere with police activities.

     115. Defendants Haverlock and Pilchak used excessive force

against Ms. Taylor without just cause, including by forcefully pushing

her and aggressively restraining her arms.

     116. The acts deprived Ms. Taylor of her rights under the Fourth

and Fourteenth Amendments to the United States Constitution.

     117. The excessive force Defendants Haverlock and Pilchak

deployed was objectively unreasonable and intentional, undertaken with

malice and knowing disregard for Ms. Taylor’s clearly established

constitutional rights.



                                      31
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.32 Filed 09/10/21 Page 32 of 36




      118. Defendants Haverlock and Pilchak acted under the color of

state law.

      119. The excessive force used by Defendants Haverlock and

Pilchak directly and proximately caused Ms. Taylor to be injured and her

constitutional rights to be violated.

                               Count XI
                  Unlawful Seizure & False Arrest
      42 U.S.C. § 1983 – Fourth and Fourteenth Amendments
                     Plaintiff La’Shanna Taylor
            Against Defendants Haverlock and Pilchak

      120. Plaintiffs incorporate by reference the facts alleged above.

      121. Defendants Haverlock and Pilchak unlawfully seized Ms.

Taylor without reasonable suspicion that she committed or was going to

commit a crime. Defendants Haverlock and Pilchak’s seizure of Ms.

Taylor was not reasonably necessary to further any justifiable interest

because Ms. Taylor posed no danger and was not going to interfere with

police activities.

      122. The actions of Defendants Haverlock and Pilchak were

objectively unreasonable and intentional, undertaken with malice and

knowing disregard for Ms. Taylor’s clearly established constitutional

rights.



                                        32
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.33 Filed 09/10/21 Page 33 of 36




     123. The acts deprived Ms. Taylor of her rights under the Fourth

and Fourteenth Amendments to the United States Constitution.

     124. Defendants Haverlock and Pilchak acted under the color of

state law.

     125. The actions of Defendants Haverlock and Pilchak directly and

proximately caused Ms. Taylor to be injured and her constitutional rights

to be violated.

                              Count XII
                        Assault and Battery
                        State Common Law
                     Plaintiff La’Shanna Taylor
             Against Defendants Haverlock and Pilchak

     126. Plaintiffs incorporate by reference the facts alleged above.

     127. Defendants Haverlock and Pilchak harmfully and offensively

touched Ms. Taylor’s body, including by forcefully pushing her and

aggressively restraining her arms without just cause.

     128. Defendants Haverlock and Pilchak acted intentionally and

maliciously.

     129. Defendants Haverlock and Pilchak directly and proximately

caused Ms. Taylor to be injured.




                                     33
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.34 Filed 09/10/21 Page 34 of 36




                             Count XIII
                           False Arrest
                             State Law
                    Plaintiff La’Shanna Taylor
            Against Defendants Haverlock and Pilchak

     130. Plaintiffs incorporate by reference the facts alleged above.

     131. Defendants Haverlock and Pilchak falsely arrested Ms.

Taylor, having placed her under arrest with no probable cause to believe

she committed any crime.

     132. Defendants Haverlock and Pilchak acted intentionally and

maliciously.

     133. Defendants Haverlock and Pilchak directly and proximately

caused Ms. Taylor to be injured.

                             Count XIV
            Intentional Infliction of Emotional Distress
                        State Common Law
                    Plaintiff La’Shanna Taylor
            Against Defendants Haverlock and Pilchak

     134. Plaintiffs incorporates by reference the facts alleged above.

     135. Defendants Haverlock and Pilchak engaged in extreme and

outrageous conduct against Ms. Taylor, including subjecting her to

physical pain without provocation or legal cause in the view of her young

daughter.




                                     34
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.35 Filed 09/10/21 Page 35 of 36




     136. Defendants Haverlock and Pilchak acted intentionally,

maliciously, and with knowing disregard for the risk of injury to Ms.

Taylor.

     137. The conduct of Defendants Haverlock and Pilchak directly

and proximately caused Ms. Taylor injuries, including severe emotional

distress.

                           Relief Requested

     For these reasons, Plaintiffs respectfully request judgment in their

favor, including compensatory damages in an amount to be determined

at trial; punitive damages against the Defendant Officers; attorneys’ fees,

costs, and expenses; pre-judgment and post-judgment interest; and any

other relief this Court finds just and proper.

                        Demand for Jury Trial

     Plaintiffs, through their counsel, Salvatore Prescott Porter &

Porter, PLLC, demand a jury trial in the above-captioned matter.




                                     35
Case 2:21-cv-12113-VAR-KGA ECF No. 1, PageID.36 Filed 09/10/21 Page 36 of 36




Dated: September 10, 2021        By:        /s/ Sarah S. Prescott
                                            SALVATORE PRESCOTT PORTER &
                                            PORTER, PLLC

                                            Sarah S. Prescott (P70510)
                                            105 East Main Street
                                            Northville, MI 48167
                                            (248) 679-8711
                                            prescott@sppplaw.com

                                            Julie B. Porter (P81386)
                                            Andrea L. Evans (application for
                                            admission pending)
                                            1010 Davis Street
                                            Evanston, IL 60201
                                            (312) 283-5711
                                            porter@sppplaw.com
                                            evans@sppplaw.com

                                            Attorneys for Plaintiffs




                                       36
